


Back to 8-K [form8-k.htm] Exhibit 10.15

 


WELLCARE HEALTH PLANS, INC. 2004 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD NOTICE AND AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


This award is made to the Grantee named below by WellCare Health Plans, Inc., a
Delaware corporation (the “Company”).  Subject to the terms and conditions of
this Restricted Stock Unit Award Notice and Agreement for Non-Employee Directors
and the terms and conditions of the Restricted Stock Unit Award Agreement for
Non-Employee Directors that is available to you on the Company’s Intranet site
and is an integral part of this award (together, the “Award Documentation”), the
Company hereby awards under the WellCare Health Plans, Inc. 2004 Equity
Incentive Plan (the “Plan”) the restricted stock units (“RSUs”) described below
to Grantee effective as of the Grant Date set forth below.  Capitalized terms
used in the Award Documentation that are not defined herein have the meanings
attributed to them in the Plan.
 
 
1.  
Grantee:           
.

 
2.  
Grant Date:      
.

 
3.  
Number of RSUs :  
, subject to adjustment as provided in the Award Documentation.

 
4.  
Description of RSUs:  Each RSU constitutes an unfunded and unsecured promise of
the Company to deliver one Share to Grantee on the Delivery Date (defined
below).



5.  
Normal Vesting Schedule:  Except as set forth below, 100% of the RSUs shall
become vested on the earlier of (i) _____________ or (ii) the date of the first
annual meeting of the Company’s shareholders following the Grant Date (such date
being the “Vesting Date”), provided that the Grantee’s provision of service as a
Non-Employee Director of the Company continues through the Vesting Date.  Except
as otherwise provided in the Award Documentation, the RSUs shall vest only on
the Vesting Date specified above and no partial vesting will occur prior to the
Vesting Date.



6.  
Termination of Service:  Except as set forth in Section 7 below, upon the
termination of Grantee’s provision of service as a Non-Employee Director of the
Company (the “Termination Date”), for any reason, any then-unvested RSUs shall
be forfeited automatically and become null and void.

 
7.  
Change in Control:  Any then-unvested RSUs shall become immediately vested if
Grantee’s provision of services as a Non-Employee Director of the Company
terminates following a Change in Control.

 
8.  
Delivery Date:  The Shares underlying the number of vested RSUs shall be
delivered as soon as practicable and, in any case, within 30 days after the
earliest to occur of: (i) [insert date specified in restricted stock unit
election form], (ii) the date of termination of Grantee’s provision of service
as a Non-Employee Director to the Company or any of its Subsidiaries, (iii) the
date of Grantee’s death, (iv) the date the Grantee becomes disabled (within the
meaning of Section 409A of the Code) or (v) a Change in Control that constitutes
a “change in control event” within the meaning of Section 409A of the Code and
the regulations thereunder.

 
*  *  *  *  *
 

 
 

--------------------------------------------------------------------------------

 

By signing below, Grantee hereby consents and agrees to the electronic delivery
of the Award Documentation.  Grantee acknowledges and agrees that (1) the
Restricted Stock Unit Award Agreement for Non-Employee Directors, the Plan and
the Plan prospectus are available for Grantee’s review on the Company’s Intranet
under the Legal Services section, and, upon request, a paper version of each
document will be provided to Grantee and (2) Grantee has reviewed and fully
understands the Award Documentation, the Plan and the Plan prospectus and agrees
to be bound by the terms and conditions of the Plan and the Award Documentation.
 

 GRANTEE   WELLCARE HEALTH PLANS, INC       By:     By:                Name:    
       Title:

 
 


 
2 

--------------------------------------------------------------------------------

 
